Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 11/01/2022. Claim 12 is amended. Claim 14 is canceled. Claims 12-13, and 15-20 are pending examination.	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) claim(s) 12 is/are drawn to a system (i.e., a machine/manufacture). As such, claim 12 is/are drawn to one of the statutory categories of invention.
Claims 12-13, and 15-20 are directed to receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category. Specifically, the claims recite receive purchase transaction data associated with one or more first users over time: create structured data based on the purchase transaction data; identify purchase transactions in the structured data that are associated with a purchase category; label the transactions associated with the purchase category; use a recurrent neural network to build a model, using the structured data and the labels as training data; and predict a likelihood of a second user purchasing a product associated with the purchase category, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, processor, memory, model, and neural network merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, processor, memory, model, and neural network perform(s) the steps or functions of receive purchase transaction data associated with one or more first users over time: create structured data based on the purchase transaction data; identify purchase transactions in the structured data that are associated with a purchase category; label the transactions associated with the purchase category; use a recurrent neural network to build a model, using the structured data and the labels as training data; and predict a likelihood of a second user purchasing a product associated with the purchase category. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, processor, memory, model, and neural network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category. As discussed above, taking the claim elements separately, the system, processor, memory, model, and neural network perform(s) the steps or functions of receive purchase transaction data associated with one or more first users over time: create structured data based on the purchase transaction data; identify purchase transactions in the structured data that are associated with a purchase category; label the transactions associated with the purchase category; use a recurrent neural network to build a model, using the structured data and the labels as training data; and predict a likelihood of a second user purchasing a product associated with the purchase category. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 12-13, and 15-20 further describe the abstract idea of receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 12-13, and 15-20.
	
	
	
NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Predicting Product Purchase from Inferred Customer Similarity: An Autologistic Model Approach” describes “Product recommendation models are key tools in customer relationship management (CRM). This study develops a product recommendation model based upon the principle
that customer preference similarity stemming from prior response behavior is a key element in predicting current product purchase. The proposed recommendation model is dependent upon two complementary methodologies: joint space mapping (placing customers and products on the same psychological map) and spatial choice modeling (allowing observed choices to be correlated across customers). Using a joint space map based upon past purchase behavior, a predictive model is calibrated in which the
probability of product purchase depends upon the customer's relative distance to other customers on the map. An empirical study demonstrates that the proposed approach provides excellent forecasts relative to benchmark models for a customer database provided by an insurance firm”.

	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#20190034991 teaches similar invention which describes FIG. 4 is a flow chart illustrating an example of a method 400 of notifying a user to initiate interaction with another user. The method 400 can be implemented by the data processing system 145, for example by executing the user selection application 335. At step 405, the data processing system 145 can identify a first user entering a physical location. At step 410, the data processing system 145 can, responsive to identifying the first user entering the physical location, access a first user profile information 170 for the first user. At step 415, the data processing system 145 can compare the first user profile information 170 to user profile information 170 of a plurality of other users who are present at the physical location. At step 420, the data processing system 145 can, based on the comparing, identify, using a processor, at least a second user whose user profile information 170 most closely matches the first user profile information 170. At step 425, the data processing system 145 can communicate a notification to a client device used by the second user, the notification notifying the second user to initiate interaction with the first user. At step 430, the data processing system 145 can communicate to the client device used by the second user at least a portion of the first user profile information 170, wherein the client device is configured to present at least the portion of the first user profile information 170 to the second user. The data processing system 145 also can communicate any of a variety of other information to the client device used by the second user, for example predictive information pertaining to purchasing interests of the first user, medical data of the first user, and so on. Again, the client device can be configured to present such information to the second user.


Response to Arguments
6.	Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that to the claims in Example 38 claims are not directed towards mathematical concept and mental process.
Example 39 was found eligible because it was directed to a technique for training a neural network on how to make a facial detection. In contrast, the instant Application does not train a neural network based on weighted average of hidden state. It merely uses a neural network for analysis.
	Examiners agrees based on the recent amendments submitted on 11/01/2022 that the claim are not directed to neither mathematical concept and mental process.

	
B.	Applicant argues that the claims are not directed towards a concept of method of organizing human activity.	Examiner respectfully disagrees.
As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category does not add technical improvement to the abstract idea. The recitations to “system, processor, memory, model, and neural network” perform(s) the steps or functions of receive purchase transaction data associated with one or more first users over time: create structured data based on the purchase transaction data; identify purchase transactions in the structured data that are associated with a purchase category; label the transactions associated with the purchase category; use a recurrent neural network to build a model, using the structured data and the labels as training data; and predict a likelihood of a second user purchasing a product associated with the purchase category. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, processor, memory, model, and neural network” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving purchase transaction categories of the first user and predicting a likelihood of a second user purchasing a product associated with the purchase category. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3682